Exhibit 10.02

Investor Contact:
Nicole Noutsios
NMN Advisors
510-451-2952
investor_relations@adaptec.com



Adaptec and Steel Partners Announce Settlement Agreement



Steel Partners Agrees to End Election Contest

MILPITAS, CA, Oct 26, 2007 - Adaptec, Inc. (NASDAQ: ADPT), a global leader in
storage solutions, and Steel Partners II, L.P. ("Steel Partners"), which
beneficially owns approximately 15% of the Company's outstanding shares, today
announced that they have entered into a settlement agreement.

Under the terms of the settlement, the Company has agreed to nominate and
solicit proxies for three Steel Partners representatives for election at its
upcoming 2007 Annual Meeting of Stockholders to be held on December 13, 2007 to
join what will become a nine- member board.  Steel Partners has agreed to
withdraw its preliminary proxy statement containing its opposing slate of
nominees and to end its proxy solicitation.

The Company agreed to expand its Board of Directors from eight to nine members. 
Current directors Judith M. O'Brien and Charles J. Robel will not stand for
re-election.  Upon election at the Annual Meeting, Steel Partners' nominees John
Mutch, John J. Quicke and Jack L. Howard will be appointed to the Company's
Audit, Compensation, and Nominating and Governance Committees, respectively. 

"We are pleased to reach an agreement with Steel Partners that allows us to work
together to deliver value to the Company's stockholders, while continuing to
provide quality solutions to its customers," said S. "Sundi" Sundaresh,
President and CEO of Adaptec.  "We want to thank Charles and Judith for their
expertise and dedication while serving on Adaptec's Board of Directors until the
stockholder meeting."

On behalf of Steel Partners and its nominees, Jack Howard stated "We are
delighted to have reached a settlement with Adaptec on these important matters. 
We look forward to working together with Sundi and the rest of the Board to
increase value for all stockholders."

ABOUT ADAPTEC, INC.

Adaptec, Inc. (NASDAQ: ADPT) provides trusted storage solutions that reliably
move, manage, and protect critical data and digital content. Adaptec's software
and hardware-based solutions are delivered through leading Original Equipment
Manufacturers (OEMs) and channel partners to provide storage connectivity, data
protection, and networked storage to enterprises, government organizations,
medium and small businesses, and consumers worldwide. More information is
available at